Citation Nr: 0613035	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  96-31  974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1989 to June 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  After the veteran testified at a May 2003 RO hearing, 
the Board remanded the claim in January 2005 for additional 
development.  As explained below, the requested development 
has taken place, and the Board will therefore decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran does not currently have 
hypertension, but, even if he does, he did not have chronic 
hypertension in service or within the one-year presumptive 
period, hypertension did not arise for many years thereafter, 
and any hypertension is not otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the appellant's January 1992 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for a new VCAA notification followed by 
readjudication.  Mayfield, 05-7157, slip op. at 9.  That is 
precisely what occurred here.  The RO's November 1994 rating 
decision took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA and the Board's January 
2005 remand, and prior to its most recent, November 2005 
readjudication of the veteran's claim, VA provided notice in 
the Appeals Management Center's (AMC's) January 2005 letter.  
This letter met the notice requirement.  In it, the AMC 
correctly told the veteran that it was working on his claim 
for service connection for hypertension and, in an attachment 
entitled, "What the Evidence Must Show," told him what the 
evidence had to show in order to establish service connection 
on a direct and presumptive basis.  The letter also indicated 
the information or evidence needed from the veteran and, in 
an attachment entitled, "What is the Status of your Claim 
and How You Can Help," the respective responsibilities of 
the veteran and VA in obtaining additional Federal and non-
Federal evidence.  The AMC also wrote on page 3 of the 
letter: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for hypertension, he was not provided 
information regarding a disability rating or the effective 
date that would be assigned if this claim were granted.  
Despite this inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the claim for service 
connection for hypertension, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, as there is no disability rating 
or effective date to assign.

The AMC thus substantially complied with the VCAA by issuing 
a fully compliant notification before readjudicating the 
claim.  Mayfield, slip op. at 9.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records.  In addition, as 
instructed by the Board, the AMC obtained a clarifying 
opinion as to the etiology of any hypertension from the same 
physician who had performed the January 2004 VA examination.

As there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the appellant's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Hypertension is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

There is conflicting evidence as to whether the veteran 
currently has hypertension.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2005) defines hypertension as diastolic 
blood pressure predominantly 90 mm. or greater, and isolated 
systolic hypertension as systolic blood pressure of 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Most of the blood pressure 
readings since service have contained diastolic readings 
below 90 mm. and systolic readings below 160 mm., including 
the most recent readings.  For example, March 2005 VA 
outpatient treatment (VAOPT) notes contain blood pressure 
readings of 126/70, 123/49, 121/86, 112/61, and 104/67; May 
2004: 140/90; and April 2004: 130/84.  

At the January 2004 VA examination, the blood pressure 
readings were 120/70 on all three readings.  The VA examiner 
noted that the veteran had been diagnosed on September 12, 
2003 with borderline hypertension.  The September 12, 2003 
VAOPT note indicates that the blood pressure reading that 
date was 130/80, but the physician stated that the veteran 
"had borderline BP at last visit but normotensive in past."  
The veteran's previous two blood pressure readings taken 
September 11, 2003 and August 14, 2003 showed blood pressure 
readings of 132/91 and 131/92, and a September 2002 VAOPT 
note showed a reading of 123/90.  

Thus, it appears that the veteran had diastolic pressure 
slightly above the 90 mm minimum diastolic reading indicating 
hypertension, but more recently had readings well below this 
level.  The preponderance of the evidence thus reflects that 
he does not currently have a disability.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).(based on the definition found in 38 C.F.R. 
§ 4.1, the term disability "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself").

However, even if the prior readings slightly above 90 mm. 
diastolic pressure constituted a disability notwithstanding 
the more recent readings, there is no evidence that this 
hypertension is related to service.  The veteran testified at 
the May 2003 RO hearing that he was on the medication 
Pericardia XL for his hypertension.  However, the blood 
pressure readings in the service medical records reflect 
that, while the veteran did take Procardia during service, he 
did not have continuing hypertension.  Most of the blood 
pressure readings during service were below the minimum 
levels indicating hypertension.  For example, January 1993: 
126/60; December 1992: 138/76; November 1992: 142/88 and 
116/72; May 1992: eleven readings throughout the day, with 
highest systolic reading being 118/63 and the highest 
diastolic reading of 106/66; May 1992: 128/82; February 1992: 
146/80; December 1991: 134/78 and 124/72; June 1991: 118/76; 
and December 1992: 138/76.  In addition, while there were 
some readings over the minimum constituting hypertension, 
such as November 1992: 172/105; April 1992: 133/93, as well 
as July and December 1992 neurology clinic notations of 
notations of mixed vascular tension headaches, at the 
veteran's April 1993 final physical examination (prior to his 
discharge due to the headaches), all systems were normal and 
his blood pressure was 116/78.  Any hypertension in service 
was therefore acute and transitory and resolved without 
residual disability.  In addition, although the veteran 
indicated in the April 1993 report of medical history that he 
then had or had previously had high blood pressure, he 
indicated on the November 1992, January 1991, and August 1989 
dental questionnaires that he did not have and had never had 
hypertension.  The preponderance of the evidence thus 
reflects that the veteran did not have chronic hypertension 
in service.

Significantly, there is a VA physical examination conducted 
in April 1994.  At that time it was noted that the veteran 
was on no medication.  He had a history of 1 month of therapy 
for high blood pressure during service, but was subsequently 
taken off treatment.  He had a borderline elevated reading on 
this day, but it was concluded that chronic hypertension was 
not found.  

On VA neurological examination in September 1996, his 
recorded blood pressure was 122/76.  He was not noted to be 
on any medication for blood pressure control.

In addition, the next high blood pressure reading appears to 
be in September 2002, more than nine years after service.  As 
noted there were numerous normal blood pressure readings 
during the interim, for example in a September 1994 neurology 
VAOPT note (116/98); at the September 1996 VA examination 
(122/76); a September 2001 VAOPT note (141/84); and an August 
2002 VAOPT note (120/82).  Thus, there is no evidence of 
continuity of symptomatology or that any hypertension arose 
within the one-year presumptive period.

The preponderance of the competent evidence also indicates 
that the any hypertension is not otherwise related to 
service.  The January 2004 VA examiner, after noting a prior 
"borderline hypertension" reading as discussed above, 
wrote: "However, in the C-file, I could find a nexus between 
the patient's service medical records and hypertension or 
hypertensive vascular disease."  As the word "not" 
appeared from the context of the statement to be missing, the 
Board asked for clarification in its January 2005 remand, and 
clarification was provided by the same physician in April 
2005, when he wrote, "After reviewing the c-file, it is less 
likely than not that the patient's hypertension is secondary 
to service.  There is not enough information in the service 
medical record that patient was being treated for 
hypertension while in the military."  Thus, the VA physician 
clarified that based on his review of the claims file there 
was no basis for finding a relationship between any 
hypertension and service.  This opinion constitutes competent 
evidence, see Grover v. West, 12 Vet. App. 109, 112 (1999) (a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence), while the veteran's 
testimony that his hypertension was related to service was 
not competent because he lacks the requisite expertise to 
opine on this question of etiology.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995)

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran does not 
currently have hypertension, certainly not that was related 
to service.  Moreover, even assuming that he does, his few 
high blood pressure readings in service were acute and 
transitory and resolved without residual disability, his high 
blood pressure readings did not manifest until after the one-
year presumptive period and many years thereafter, and any 
hypertension is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


